ORDER GRANTING CONDITIONAL REINSTATEMENT
Comes now the Indiana Supreme Court Disciplinary Commission and recommends that petitioner, Steven B. Geller, be reinstated to the practice of law in this state conditioned on certain terms of probation.
And this Court, being duly advised, finds that the recommendation of the Disciplinary Commission should be followed and that, accordingly, petitioner, Steven B. Geller, should be conditionally reinstated as a member of the bar of this state subject to the terms of probation attached hereto.
IT I8, THEREFORE, ORDERED that the petition for reinstatement of petitioner, Steven B. Geller, is hereby granted and the petitioner is conditionally reinstated as a member of the bar of this state subject to the terms of probation attached hereto.
All Justices concur.
TERMS OF PROBATION
1. Petitioner's term of probation will begin on the date the Supreme Court enters an order provisionally reinstating the Petitioner to the practice of law, and his probation will run for two years thereafter.
2. Within six months of the beginning of his probation term, petitioner will attend an ethics seminar with a trust account management section, of at least one hour in length, that has been pre-approved by the Executive Secretary of the Disciplinary Commission.
3. Petitioner, at his own expense, will have his trust account monitored by a Certified Public Accountant ("the CPA").
4. The CPA will, not less than onee every three (8) months, review petitioner's records of his trust account and other business accounts to criteria acceptable to the Disciplinary Commission and based on the Commission staff's written continuing legal education seminar materials on attorney trust account management ("the Attorney Trust Account Guidelines"), a copy of which the Commission staff shall provide to petitioner through his counsel.
5. The CPA will then report quarterly to the Commission on petitioner's compliance with the Attorney Trust Account Guidelines, the Rules of Professional Con-
*1289duct and the Admission and Discipline Rules for lawyer trust accounts.
6. Petitioner will comply in all respects with his obligations, duties and responsibilities under the Indiana Rules of Professional Conduct for Attorneys at Law.
7. Petitioner will be responsible for any costs arising from his probation.
8. In the event it is established pursuant to Indiana Admission and Discipline Rule 23, Section 17.2, that petitioner has violated the terms of his probation, then his probationary reinstatement to the Indiana bar will be vacated, and petitioner will be suspended from the practice of law in Indiana, subject to reinstatement pursuant to Indiana Admission and Discipline Rule 23, Sections 4 and 18.
9. Petitioner will immediately report to the Executive Secretary of the Disciplinary Commission any failure by him to comply with the terms of his probation. Such report is to be made in writing within fourteen days of the compliance failure and must specifically identify the type and circumstance of his failure to comply with the terms of his probation.
10. Should petitioner successfully conclude his term of probation, he shall automatically be reinstated fully and unconditionally to the practice of law in this state.